Title: New York Assembly. Appointment as Delegate to the Constitutional Convention, [6 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 6, 1787]
Resolved, that the Honorable Robert Yates, John Lansing, junior, and Alexander Hamilton, Esquires, be, and they are hereby declared duly nominated and appointed Delegates on the part of this State, to meet such Delegates as may be appointed on the part of the other States respectively, on the second Tuesday in May next, at Philadelphia, for the sole and express purpose of revising the Articles of Confederation, and reporting to Congress, and to the several Legislatures, such alterations and provisions therein, as shall when agreed to in Congress, and confirmed by the several States, render the fœderal Constitution adequate to the exigencies of government, and the preservation of the Union.
